Citation Nr: 0433287	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation from an original grant of service-connected for 
residuals of an injury to the muscles of the abdominal wall 
(Muscle Group XIX).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran; veteran and A. W.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1996.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in pertinent part, 
granted service connection for residuals of an injury to the 
muscles of the abdominal wall (Muscle Group XIX) and awarded 
a noncompensable (zero percent) rating therefor.  In May 
2003, the Board remanded this case for additional development 
of the record.  The case is again before the Board for 
appellate review.

A personal hearing was held before the undersigned, sitting 
at VA's Waco, Texas, RO, in January 2003.  A transcript of 
that hearing is associated with the veteran's claims file.

The veteran's claim is currently under the originating agency 
jurisdiction of the Waco RO.

The veteran's appeal of her claim for a compensable 
evaluation for her service-connected abdominal wall muscle 
injury is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of her.

Other appellate issues

The Board, in its May 2003 remand, noted that the veteran had 
submitted a notice of disagreement with regard to a claim of 
entitlement to an increased (compensable) evaluation for 
hemorrhoids, and that the RO was to issue a statement of the 
case (SOC) on that claim in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999).  In July 2003, the Waco RO 
issued an SOC pertaining to that claim; as of this date, no 
substantive appeal has apparently been submitted.  The Board 
accordingly has no appellate jurisdiction of that claim; see 
38 C.F.R. § 20.200 (2003).  


REMAND

After a review of the veteran's claims file, the Board finds 
that additional development of the evidence must be attempted 
prior to further appellate consideration of her claim.

At the January 2003 Travel Board hearing, the veteran 
reported that she was  treated for the service-connected 
abdominal muscle wall injury from the Dallas, Texas, VA 
Medical Center and from Charlton Methodist Hospital in 
Dallas.  VA treatment records dated in 2003 were thereafter 
obtained, and the veteran was furnished with a VA examination 
in October 2003.  

In December 2003, the Waco RO requested that the veteran 
complete a new VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA) (as revised in September 2003), noting that a recent 
change in the law required the use of this new form.  
However, the veteran submitted a duly executed VA Form 21-
4142 prior to the Board's May 2003 remand.  There was no 
response from the veteran; indeed, it appears from a review 
of her claims file that her whereabouts are unknown, in that 
neither VA nor her accredited representative have been able 
to contact her by either telephone or mail.

Notwithstanding that a new version of VA form 21-4142 had 
been issued, the revised authorization form indicates that 
"existing stocks" of the form, previously issued in 
September 2003 "will be used."  Thus, it appears that while 
a new authorization form has been prescribed by VA, there is 
no indication on the record before the Board that the form 
previously signed by the veteran to obtain records from the 
Charlton Methodist Hospital would be ineffective.  


In view of these circumstances, as well as the absence of any 
communication from the veteran that she no longer is seeking 
an increased rating for her service-connected disability, the 
Board is reluctant to deem her claim to be abandoned, or to 
adjudicate her claim without a specific attempt with the 
authorization forms on record to obtain the records deemed 
relevant by the Board in May 2003.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should request that the Social 
Security Administration provide 
information as to the current whereabouts 
of the claimant.

2.  The veteran's accredited 
representative should be requested to 
review the veteran's claims file, 
identify the names and addresses of those 
listed by the veteran as "nearest 
relative," and contact any or all of 
those persons so identified in an attempt 
to determine the veteran's current 
whereabouts.

3.  If, following the actions enumerated 
above, the veteran's current whereabouts 
are ascertained, she should be furnished 
with the most recent version of VA Form 
21-4142, and requested to authorize the 
release to VA of any and all private 
medical records, to include but not 
limited to those compiled at Charlton 
Methodist Hospital in Dallas, that 
pertain to treatment accorded her for her 
abdominal muscle wall injury residuals.  
Following receipt of duly executed 
authorization for the release of private 
medical records, all facilities 
identified by the veteran should be 
requested to provide legible copies of 
all medical records pertaining to 
treatment accorded her at that facility.  

4.  If the veteran is not located by the 
above-
ennumerated efforts, VBA will forward the 
signed authorization forms to the 
Charlton Memorial Hospital in Dallas, 
Texas, and request the veteran's records 
pertaining to treatment for the service-
connected residuals of an injury to the 
muscles of the abdominal wall.  

5.	Following completion of the above 
actions, VBA
must review the claim.  If it determines 
that the veteran has de facto abandoned 
her claim, it should make findings to 
that effect.  If it determines for any 
reason that she has not, it should 
indicate its reasons therefor and 
adjudicate her claim for a compensable 
evaluation for abdominal wall muscle 
injury residuals.  If VBA's decision, 
either as to the abandonment of the claim 
or as to satisfaction of the criteria for 
an increased rating, is unfavorable, it 
should furnish her and her representative 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



